﻿First of all let me congratulate Mr. Joseph Garba on his election to the presidency of the current session of the General Assembly. We wish him great success in carrying out his important duties. We join with previous speakers who have expressed their gratitude to his predecessor, Mr. Dante Caputo, for his skilful guidance of the work of the last session.
The United Nations, as a universal instrument for the maintenance of a secure world order, vividly reflects the changes in the political climate of the world. It is gratifying to note that in the course of the last two or three years optimistic voices have been clearly heard within this house concerning a renewed relaxation of international tensions.
We share this optimism. Such optimism may be attributed, above all, to the emerging consensus in the international community on the necessity for the coexistence and co-operation of all States and to the experiences gained and the achievements made in resolving contemporary issues. In our view, the present positive trend is likely to succeed and to become a continuous and irreversible process. The first stones of its foundation are being hewn from very solid elements, expressing a balance of the legitimate interests of the parties in the spirit of the Charter of the United Nations. This reinforces our belief in the possibility of creating a more just and humane future. It will naturally require extensive joint efforts on the part of all States.
It is important that the majority of States already realize this fact more clearly and are acting accordingly. There is a continuing dialogue between the great Powers in the search for ways aid means of fostering detente in all its dimensions. An all-European process encompasses new frontiers. An ever increasing number of States are contributing to the efforts to solve acute regional problems. Awareness and concern over the world-wide harmful consequences of the ecological crisis and the inequitable international economic order are growing. The importance of a comprehensive approach to the problems of strengthening international peace and security is gaining increasing recognition.
One of the new trends of the present time is the growing prestige and role of the United Nations in world affairs. Hare the tendency towards co-operation is being strengthened aid the United Nations is being used in a manner in which it was originally conceived by its founders. The Mongolian people's Republic welcomes the intensification of the peace-making efforts of the United Nations and the good offices of secretary-General, Mr. Perez de Cuellar, and wishes him further success in his noble endeavours. We advocate a broader release of the potential of the world Organization for the resolution of global problems, such as disarmament, putting an end to regional conflicts, overcoming the socio-economic and technological backwardness of developing countries, and for the resolution of the problems of external indebtedness, protection of the environment, the struggle against the traffic in narcotic drugs, and others.
The Mongolian delegation fully shares the idea of enhancing the role of the United Nations in the prevention of problems, expressed by the Secretary-General in his report on the work of the Organization.
The Mongolian People's Republic will strive to expand its practical co-operation with the United Nations and the organizations of its system.
A process of critical analysis of all experience in constructing our socialist society and of drawing appropriate lessons for the future, is under way in my country. The problems which my country faces in its development today are typical of those facing many developing countries. The essence of these problems lies in the necessity to accelerate socio-economic development and on this basis to improve the well-being of the people. In order to achieve these goals it is equally important to set in motion both domestic and external factors. It is against this background that certain aspects of our foreign policy are under review.
The relations of Mongolia with the socialist countries under the impact of ongoing restructuring processes are assuming an increasingly business-like character and their effectiveness is growing.
The Mongolian People's Republic, as a developing country, is endeavouring to enhance this status in international organizations and to strengthen its solidarity and co-operation with the other developing countries within the framework of these organizations. We are reconsidering our staid vis-à-vis certain international economic and monetary-financial institutions with a view to benefiting from the services they render to developing countries.
The realization of that policy by my Government is evidenced in its obtaining of Observer status in the Movement of Non-Aligned Countries, in its membership in the Group of 77 in the establishment of diplomatic relations with the European Economic Community, and in its efforts to obtain membership in the Asian Development Bank.
Apart from that, efforts are being made to broaden its political, trade, economic aid cultural co-operation with other States. We are interested in making substantial headway in developing mutually advantageous trade and economic ties with the market economies. Initial steps are being taken towards that end.
All of this is needed, in our view, in order to lay the foundation for the subsequent constructive participation of Mongolia in a broader regional and international integration.
We see the primary objective of the international community in the sustained consolidation of the present positive trends. Equally important is the task of promoting trust and mutual understanding between States at both the global and the regional level. Thi3 is also essential for developing broad, mutually beneficial international co-operation and for tackling the existing serious problems.
In this regard, the region of Asia and the Pacific to which my country belongs deserves special attention. As is known, the most protracted and acute regional conflicts continue to exist there. The reduction of military confrontation, the elimination of foreign military bases and the development of economic, ecological and other co-operation are issues that must be duly dealt with.
Experience shows that it is better to seek generally acceptable solutions through dialogue and negotiations. It is pertinent to stress here the importance of normal, close relations between the great Powers of the region. In this connection, we wish to stress the truly international significance of the normalization of relations between the Soviet Union and the People's Republic of China.
Mongolia is seeking to contribute to the positive changes in our region. Our response to this improved atmosphere in our region has been evidenced by the Mongolian and Soviet agreements on the withdrawal of a major portion of the Soviet troops stationed in Mongolia and by the decision on a marked reduction of our armed forces and military expenditures.
My Government has recently advanced an idea with regard to the possibility of holding a dialogue on a regular basis among the countries of the northern part of the region of Asia and the Pacific. It seeks to help find ways and means of developing co-operation in various areas, settling existing problems, and strengthening mutual understanding and confidence among the nations of the region. We invite the parties concerned to reflect on this idea and to exchange views on it. The Mongolian Government favours an early political solution to regional conflicts. We call for an immediate cessation of the bloodshed in Afghanistan. The Geneva Agreements must be strictly implemented by all parties. It is important, in our view, to examine closely the recent proposals, which could create additional opportunities for resolving this problem.
We welcome the withdrawal of the Vietnamese volunteers as announced earlier and we hope that the dialogue that took place or. the Cambodian issue will continue and bring about a comprehensive solution to that problem.
As in the past, Mongolia advocates a peaceful and democratic reunification of Korea without outside interference. I wish to note here the importance of exerting further efforts toward undertaking an inter-Korean dialogue.
Aggravation of the dangerous situation in Lebanon end the absence of practical results in resolving the Palestine problem, despite realism and the desire to co-operate demonstrated by the PLO leadership, emphatically underline the need to achieve an early and comprehensive settlement of the Middle East crisis and to convene for this purpose an international conference, with the participation of all the interested parties, including the State of Palestine and the permanent members of the Security Council. The right of the Palestinian people to self-determination and that of all States o£ the region to a secure existence should be ensured.
The Mongolian people's Republic is in favour of full implementation of the United Nations plan on the granting of independence to Namibia.
We resolutely condemn the policy and practices of apartheid and advocate their liquidation. We are in solidarity with the struggle of the Nicaraguan people and its Government for their freedom and independence, sovereignty and national dignity. The Mongolian delegation supports the efforts of the Central American States and the United Nations aimed at the peaceful settlement of the problem.
The disarmament process set in motion by the Treaty on the Elimination of Inter mediate-Range and Shorter-Range Missiles - INF Treaty - has of late been gaining new momentum. Here we have in mind the prospects of concluding an agreement on the reduction of strategic offensive armaments of the USSR and the United States in the light of the recent accords in Wyoming, of banning chemical weapons and initiating the destruction of their stockpiles, as well as of achieving real progress at the Vienna talks on the reduction of armed forces and armaments in Europe.
We submit that the General Assembly should renew its call for the cessation of the arms race, for the prevention of the militarization of outer space and for the complete prohibition of nuclear tests. The Mongolian People's Republic favours the convening of an international conference with the purpose of converting the 1963 Moscow Treaty banning nuclear-weapon tests in three environments into a treaty on a comprehensive banning of such tests. The Mongolian delegation shares the view that the positive changes and shifts of a political nature in the world are not yet buttressed by adequate progress in resolving the problems of international economic relations. The development of economic co-operation is frustrated not only by factors of an objective nature but also by artificial barriers which, inter alia, are at variance with the overall spirit of the new detente.
We deem it important to intensify the global dialogue, first of all within the framework of the United Nations, cm world trade and economic relations in all major directions - North-South, East-West and South-South.
we share the reasoning of the other developing countries, expressed particularly at the Belgrade summit conference of the non-aligned countries and at the Caracas ministerial meeting of the Group of 77 that the consequences of the absence of a solution to the problems of the economic development of these countries will have an increasing impact on the developed countries as well. This global interdependence should be established on an equal and collective footing with a view to ensuring social justice and economically sustainable development for all. In our opinion, this interdependence should be duly taken into account in the elaboration of the international development strategy for the 1990s and in the decisions of the forthcoming special session of the General Assembly on international economic co-operation.
The problem of the external indebtedness of developing countries still remains acute. The ongoing dialogue within the United Nations and outside it on resolving this problem inspires some optimism.
As is known, the protection of nature and of the environment has become a most important global problem and one which requires urgent international efforts. The Mongolian People's Republic therefore attaches great importance to the convening in 1992 of a United Nations conference on the environment and development. In this context I would like to draw the attention of the members of the Assembly to the idea submitted by the Mongolian delegation at the latest session of the Economic and Social Commission for Asia and the Pacific on the elaboration of regional and sub regional programmes of action for the protection of the environment in the Asia and the Pacific region and on the creation of a regional centre on the environment. In our opinion, such steps would help to co-ordinate the national efforts of the countries of the region to create ecologically sound living conditions.
The consequences of environmental degradation adversely affect the living conditions of many people, even of entire nations. This problem has become so acute that it is, in our view, essential to raise the question of putting into treaty language the issue of a human right to a better and healthy environment. This question does not seem to be adequately reflected in the existing international instruments on human rights. We therefore deem it desirable to consider the question of making an appropriate amendment to the International Covenant on Economic, Social and Cultural Sights.
In doing so we proceed from the premise that the development of international law and the ensuring of its primacy are important elements in strengthening peace and co-operation among States. In this connection, we consider that the proposal of the non-aligned countries to declare a United Nations decade of international law a timely initiative.
